Citation Nr: 1019234	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-34 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for an adjustment disorder with mixed anxiety and 
depressed mood (formerly evaluated as major depressive 
disorder).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD), 
acromioclavicular (AC) joint, right shoulder (major).

4.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic arthritis of the right ankle.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of left ankle fracture.

6.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the left knee status post two 
arthroscopies.  

7.  Entitlement to an initial compensable evaluation for 
tendonitis of the left thumb.

8.  Entitlement to an initial compensable evaluation for 
residuals of right little finger laceration.  

9.  Entitlement to an initial compensable evaluation for 
bunionectomy of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to August 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Following the October 2005 rating decision's grant of service 
connection for bunionectomy of the left foot and its 
assignment of a noncompensable rating, the Veteran expressed 
his dissatisfaction with the decision's determination as to 
the left foot in a timely a notice of disagreement filed in 
January 2006.  However, the claims folder does not reflect 
that the Veteran was ever furnished with a statement of the 
case with respect to this issue.  Consequently, the Board 
will assume jurisdiction over this matter for the purpose of 
remanding the claim for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In August 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issues of entitlement to an initial compensable rating 
for bunionectomy of the left foot and an initial rating in 
excess of 10 percent for DJD, AC joint, right shoulder 
(major) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adjustment disorder with mixed anxiety and depressed mood 
has been manifested by symptoms that more nearly approximate 
occupational and social impairment with deficiencies in most 
areas, but not total occupational and social impairment.  

2.  Degenerative changes of the lumbar spine are manifested 
by muscle spasm severe enough to result in mild scoliosis but 
do not limit forward flexion of the thoracolumbar spine to 30 
degrees or less, cause favorable ankylosis of the entire 
thoracolumbar spine, or result in incapacitating episodes 
requiring bed rest as prescribed by a physician with a total 
duration in the past 12 months in excess of four weeks.  
Additionally, the evidence fails to show any objective 
clinical neurological manifestations of the Veteran's 
lumbrosacral spine condition.

3.  Posttraumatic arthritis of the right ankle has been 
manifested by no more than moderate limitation of motion of 
the ankle with pain.

4.  The Veteran's residuals of left ankle fracture have been 
manifested by no more than moderate limitation of motion of 
the ankle with pain.  

5.  DJD of the left knee has been productive of complaints of 
pain on motion; objectively, although the Veteran uses a knee 
brace, the evidence shows full extension and flexion limited 
to 140 degrees.

6.  Tendonitis of the left thumb has been productive of 
trigger synovitis with tendonitis and pain.  

7.  Residuals of right little finger laceration has been 
productive of limited motion with pain but no ankylosis, 
synovitis, or tendonitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but not 
higher, for adjustment disorder with mixed anxiety and 
depressed mood have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 
9440 (2009).

2.  The criteria for an initial 20 percent rating, but not 
higher, for degenerative changes of the lumbar spine have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5243 (2009).  

3.  The criteria for an initial rating in excess of 10 
percent or posttraumatic arthritis of the right ankle have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5270, 5271, 5272, 
5273, 5274 (2009).

4.  The criteria for an initial rating in excess of 10 
percent for residuals of left ankle fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, DCs 5003, 5010, 5270, 5271, 5272, 5273, 
5274 (2009).

5.  The criteria for an initial rating in excess of 10 
percent for DJD of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5010, 5260, 5261 (2009).

6.  The criteria for an initial 10 percent rating, but not 
higher, for tendonitis of the left thumb have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5010, 5024, 5228 (2009).

7.  The criteria for an initial compensable rating for 
residuals of right little finger laceration have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
Veteran's claims for increased ratings arise from the 
Veteran's disagreement with the initial ratings assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board 
will not address whether VA has complied with the notice 
provisions of the VCAA with respect to these claims.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service, VA, and private treatment 
records.  The Veteran was also afforded multiple VA 
examinations, and neither he nor his representative has 
argued that any of his VA examinations are inadequate for 
rating purposes.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009).  
Otherwise, the lower rating will be assigned.  Id. 

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record. 38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.


Adjustment Disorder with Mixed Anxiety and Depressed Mood

The Veteran was initially granted service connection for 
major depressive disorder in October 2005, at which time this 
disability was assigned a noncompensable rating effective 
September 1, 2005.  The Veteran disagreed with this 
assignment and the RO subsequently recharacterized the 
Veteran's service-connected psychiatric disability in 
November 2008 as adjustment disorder with mixed anxiety and 
depressed mood, and assigned a 30 percent rating, effective 
from September 1, 2005, based on the determination that the 
Veteran's symptoms more nearly approximated occupational and 
social impairment with occasional decrease in the Veteran's 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  The Veteran has continued his 
appeal.  

The Veteran's service-connected psychiatric disorder has been 
evaluated as 30 percent disabling pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9440 under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  As the subject claim was filed after November 7, 
1996, the evaluation of the Veteran's psychiatric disability 
will be based on consideration of only the "new" criteria.

The applicable rating criteria permit a 50 percent rating for 
the Veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9440, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9440, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9440, effective November 
7, 1996.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), global assessment of 
functioning (GAF) scale scores of 51 to 60 generally reflect 
some moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).

VA mental disorders examination in June 2005 revealed that 
even before his discharge, the Veteran was starting to 
withdraw from others, had difficulty with sleep, would become 
easily angered and frustrated, and had some difficulty with 
concentration.  He denied any suicidal ideation.  Mental 
status examination revealed that the Veteran's mood was 
dysphoric and anxious.  Affect was somewhat flat.  There was 
no evidence of delusions or hallucinations.  The examiner 
suspected that the Veteran's attentional and motivational 
problems were more likely related to depression he had 
suffered since his return from Desert Storm.  The Axis I 
diagnosis was major depressive disorder, recurrent, moderate, 
chronic without inter-episode recovery.  The Veteran was 
assigned a GAF of 55.  

VA outpatient records for the period of August 2006 to 
October 2007 reflect that in August 2006, the impression 
included depression.  In January 2007, the Veteran complained 
of feeling listless, fatigued, and that he was without 
ambition, and the impression included not well-controlled 
depression.  Psychological consultation in March 2007 
revealed complaints of depression and wanting to be alone.  
The Veteran also described being hyper at times but often 
lacking motivation to do things.  The Axis I diagnosis was 
depressive disorder, and the Veteran was assigned a GAF of 
60.  VA psychological consultation in April 2007 revealed 
that the Veteran was not sure whether he was experiencing 
anxiety or depression.  The Veteran did not believe that he 
was suffering from a panic attack but was rather searching 
for inner peace.  The diagnostic impression included rule out 
anxiety disorder not otherwise specified and depressive 
disorder, and the Veteran was assigned a GAF of 65.  At the 
end of May 2007, the Veteran noticed that he was more 
irritable and angry.  He also noted some passive suicidal 
ideation.  The examiner's Axis I impression was anxiety 
disorder not otherwise specified and rule out adjustment 
disorder with mixed anxiety and chronic depression.  The 
Veteran was assigned a GAF of 64.  

VA psychological consultation in September 2007 revealed that 
the Veteran still had feelings of wanting to run away.  
Mental status examination indicated that mood was concerned 
and dysthymic.  The Axis I diagnosis was adjustment disorder 
with depressed mood, and the Veteran was assigned a GAF of 
60.  VA psychological consultation in October 2007 revealed 
that the Veteran continued to have feelings of wanting to run 
away.  He only felt depressed when unable to complete an 
activity and now focused more on anxiety associated with the 
need to complete tasks.  Mental status examination revealed 
that mood was concerned and dysthymic.  The Axis I diagnosis 
was bipolar disorder I, current episode manic, and the 
Veteran was assigned a GAF of 60.  

VA mental disorders examination in November 2007 revealed 
that the Veteran reported difficulty in concentrating and 
anxiety.  He denied manic behaviors but would become 
depressed when he could not finish things.  Mental status 
examination revealed that affect was constricted.  His mood 
was anxious.  The Veteran also reported difficulty with 
getting to sleep and staying asleep.  He also would 
obsessively check projects and sometimes get agitated.  The 
Veteran also described panic attacks with feelings of being 
overwhelmed and wanting to get away.  He would sometimes have 
suicidal thoughts.  Impulse control was indicated as good and 
there were no episodes of violence.  Problems relating to 
occupational functioning included decreased concentration, 
absenteeism, difficulty following instructions, memory loss, 
and poor social interaction.  The Axis I diagnoses were PTSD 
and adjustment disorder with mixed emotions and behavior such 
as anxiety and depression.  A GAF was assigned of 55 for the 
previous two years.  The examiner commented that the Veteran 
was having difficulty adjusting to civilian life with 
problems of anxiety with panic attacks and depressed mood.  
While the examiner did not find that there was total 
occupational and social impairment due to his mental 
disorder, he did find that the Veteran's symptoms resulted in 
deficiencies in the areas of judgment, thinking, family 
relations, work, and mood.  

VA treatment records for the period of November 2007 to March 
2008 reflect that the Veteran continued to receive periodic 
treatment for his psychiatric complaints.  

After a review of the evidence of record, the Board finds 
that throughout the time period relevant on appeal, the 
Veteran's service-connected psychiatric disability has been 
manifested by symptoms that more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, due to symptoms of some suicidal ideation, ongoing 
depression, problems with anger management and irritability, 
sleep impairment, and difficulty in adapting to stressful 
circumstances and establishing and maintaining effective 
relationships.  In addition, while the record reflects 
several GAF scores in excess of 60, the Veteran's disability 
has more frequently been manifested by scores of 60 or less, 
and the November 2007 VA mental disorders examiner 
specifically found that the Veteran's symptoms created 
deficiencies in areas of judgment, thinking, family 
relations, work, and mood.  Consequently, giving the Veteran 
the benefit of the doubt, the Board finds that a 70 percent 
rating is warranted for his currently characterized service-
connected psychiatric disability of adjustment disorder with 
mixed anxiety and depressed mood.

On the other hand, while the evidence of record does reflect 
serious social and occupational impairment, it does not 
reflect that the impairment is total.  Indeed, the November 
2007 VA mental disorders examiner specifically found that 
total social and occupational impairment was not 
demonstrated, and there is no opinion that the Veteran's 
symptoms result in total social and occupational impairment.  
Moreover, the Board finds that the evidence as a whole does 
not show symptoms such as persistent delusions and/or 
hallucinations, and is otherwise devoid of evidence of 
symptoms such as gross impairment in thought processing or 
communication, inappropriate behavior, persistent danger of 
hurting self or others, intermittent inability of the Veteran 
to perform activities of daily living, disorientation to time 
or place, and memory loss for names of close relatives, own 
occupation or own name, so as to more nearly approximate 
total occupational and social impairment, as required for a 
100 percent disability rating.  38 C.F.R. § 4.130.

Therefore, to summarize, while the Board finds that the 
evidence supports a 70 percent rating for the Veteran's 
service-connected psychiatric disability throughout the 
period relevant on appeal, it finds that it is against a 
rating of 100 percent.  


Degenerative Changes of the Lumbar Spine

The Veteran was initially granted service connection for 
degenerative changes of the lumbar spine in October 2005, at 
which time this disability was assigned a noncompensable 
rating effective September 1, 2005.  The Veteran disagreed 
with this assignment and the RO subsequently increased the 
rating to 10 percent in November 2008, effective from 
September 1, 2005, based on VA examination findings of 
flexion to 80 degrees, spasm, tenderness, and pain with 
motion.  The Veteran has continued his appeal.  

Degenerative disc disease of the thoracolumbar spine is rated 
using the criteria found in 38 C.F.R. § 4.71a for the spine.  
There are two formulas for rating spine disabilities: a 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes and a general formula for rating 
diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 
5235 to 5243.

Under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, a 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months; a 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and a 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a, DC 5235 to 5243.  Note (1) to DC 5243 
indicates that an incapacitating episode for evaluation 
purposes is a period of acute signs and symptoms due to DDD 
that requires bed rest prescribed by a physician and 
treatment by a physician.

Under the general formula for rating spine disease and 
injuries, a 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or when the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or when there is muscle spasm, or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned when forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A rating in excess of 40 percent is not available 
under DC 5242 absent a showing of ankylosis.  38 C.F.R. § 
4.71, DC 5242 (2009).

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and be evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, when the maximum rating for 
limitation of motion of a joint has already been assigned, a 
finding of pain on motion cannot result in a higher rating.  
Id.

At the Veteran's general medical examination in July 2005, 
the Veteran's complaints were noted to include chronic lumbar 
back pain.  At this time, examination revealed full and 
normal range of motion, albeit with pain.  Deep tendon 
reflexes were equal and intact in all four extremities, but 
the Veteran again complained of pain on neurologic 
examination.  The overall diagnosis included history of 
lumbar chronic pain, no residuals.  

VA spine examination in November 2007 revealed that the 
Veteran continued to have back pain without radicular 
symptoms.  February 2007 x-rays of the lumbar spine were 
interpreted to reveal DJD and disc space narrowing at L3-4 
and L4-5.  The Veteran complained of some numbness and 
paresthesias.  He also complained of some occasional diffuse 
pain down the legs described as a dull ache.  Once every one 
to two months, he would experience flare-ups of pain of 1 to 
2 days duration that would require bed rest and naproxen.  In 
the previous year, he reported 2 incapacitating episodes 
where he was placed on bed rest by his provider for low back 
pain.  On one occasion the duration was for 24 hours, and the 
other, 48.  

Examination of the thoracic sacrospinalis revealed spasm on 
the left and right.  There was also pain and tenderness with 
motion.  Gait was considered normal and there was no abnormal 
spinal curvature.  Muscle tone and strength were normal.  
Sensory examination also revealed normal findings and there 
was no ankylosis.  Flexion was to 80 degrees, with pain 
beginning at 60 degrees.  Extension was to 25 degrees with 
pain beginning at 10 degrees.  Lateral flexion was to 30 
degrees with pain beginning at 20 degrees.  Lateral rotation 
was to 30 degrees with pain beginning at 20 degrees.  All 
ranges of motion did not produce additional loss of motion 
with repetitive use.  X-rays at this time revealed 
hypertrophic bone formation, disc narrowing, osteoarthritis, 
and mild scoliosis.  The overall diagnosis was chronic lumbar 
strain, degenerative disc disease (DDD), DJD, and mild 
scoliosis.  It was noted that the Veteran's low back 
disability had significant occupational effects such as 
decreased mobility, and problems with lifting and carrying.  

At the Veteran's hearing before the Board in August 2009, the 
Veteran noted that his back was painful and that he had been 
told by his physicians that his condition would gradually 
worsen.  

The Veteran is not entitled to a rating in excess of 10 
percent under DC 5243, which rates DDD based on 
incapacitating episodes.  X-rays in November 2007 revealed 
some disc narrowing.  However, while the Veteran was 
diagnosed with DDD at his November 2007 VA examination, there 
is no competent medical evidence of record demonstrating a 
history of incapacitating episodes requiring bed rest 
prescribed by a physician with a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  At 
the time of his November 2007 examination, the Veteran did 
indicate that he had two incapacitating episodes over the 
previous 12 months for which he had been prescribed bedrest 
by a physician, but noted that the duration was for 24 and 48 
hours, the total of which is far below the durational 
requirement for a 20 percent rating.  Higher ratings under 
these criteria require even longer durations (the durational 
requirement for a 40 percent rating is four weeks).  
Accordingly, a rating in excess of 10 percent is not 
warranted under DC 5243 with respect to incapacitating 
episodes.

However, the Board has also considered an evaluation in 
excess of 10 percent under the general formula for rating a 
spine.  In this regard, while a higher evaluation is not 
warranted for forward flexion of 80 degrees, and there is no 
evidence of ankylosis, the Board finds that evidence of 
muscle spasm together with x-ray evidence of mild scoliosis 
permits the Board to assign a rating of 20 percent for muscle 
spasm severe enough to result in abnormal spinal contour.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  However, evaluation of all ranges of motion revealed 
no additional lost motion based on repetitive use, and there 
is also no uncompensated additional limitation of motion that 
could serve as a basis for a higher rating based on pain.  
Consequently, the Board finds that the newly assigned 20 
percent evaluation appropriately reflects the extent of pain 
and functional impairment that the Veteran may experience as 
a result of his low back disability.  

Additionally, as provided in DC 5242, the Board has 
considered whether an additional rating is available based on 
degenerative arthritis of the spine under DC 5003, however, 
such is not warranted in this case.  Indeed, the Board finds 
that to grant such an additional rating would violate the law 
against pyramiding, which specifically states that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2009).  Here, the 
arthritis code directs that the disability be rated based on 
the particular limitation of motion codes.  If the disability 
does not warrant a rating under those codes, only then is a 
rating solely for arthritis appropriate.  As explained above, 
the Veteran's limitation of motion has now been found to be 
compensable at the 20 percent.  Therefore, a separate rating 
based on arthritis is not warranted.

In addition to considering the orthopedic manifestations of a 
back disability, VA regulations also require that 
consideration be given to any objective neurologic 
abnormalities associated with the back disability, including, 
but not limited to, bowel or bladder impairment, evaluated 
separately under an appropriate diagnostic code.  In this 
case, however, there is little evidence of any clinical 
neurological manifestations of the Veteran's lumbosacral 
spine disability.  While the Veteran has complained of 
intermittent, diffuse radiating pain, and there is x-ray 
evidence of DDD, clinical findings are largely negative with 
normal sensory, muscle, and reflex examination.  
Consequently, the Board finds that the evidence preponderates 
against a higher or separate rating for neurological 
disability.  


Posttraumatic Arthritis of the Right Ankle and Residuals of 
Left Ankle Fracture

The Veteran was initially granted service connection for 
posttraumatic arthritis of the right ankle and residuals of 
left ankle fracture in October 2005, at which time these 
disabilities were each assigned a noncompensable rating 
effective September 1, 2005.  The Veteran disagreed with this 
assignment and the RO subsequently increased the ratings to 
10 percent in November 2008, effective from September 1, 
2005, based on VA examination findings of arthritis with 
objective evidence of pain for each ankle.  The Veteran has 
continued his appeal.

The Veteran's ankle disabilities are rated as arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which evaluates 
limitation of motion in the ankle.  Under this diagnostic 
code, moderate limitation of ankle motion warrants a 10 
percent rating, while marked limitation of motion warrants a 
20 percent rating.  The schedule of ratings does not define 
the terms "slight," "moderate," and "severe;" rather than 
applying a mechanical formula to make a determination, the 
Board evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).  However, the 
Board notes that the average normal range of motion in the 
ankle is 0 to 20 degrees of ankle dorsiflexion and 0 to 45 
degrees of ankle plantar flexion.  38 C.F.R. § 4.71a, Plate 
II.

VA general medical examination in July 2005 revealed that the 
Veteran fractured his left ankle when he stepped into a hole 
during service in 1997.  He subsequently was taken to surgery 
where hardware was placed in the left ankle.  Partial removal 
of hardware was done in 1998 and then the rest in 2002, 
although the Veteran stated that there was piece left behind.  
The examiner determined that the Veteran's left ankle was 
nontender to palpation and had full and normal range of 
motion.  Fracture and internal fixation also reportedly 
occurred with respect to the right ankle.  The right ankle 
also was noted to be nontender to palpation and normal range 
of motion.  The diagnosis included status post fracture of 
each ankle with DJD.  

VA examination in November 2007 revealed left ankle plantar 
flexion to 35 degrees with pain beginning at 0 degrees, right 
ankle plantar flexion to 45 degrees with pain beginning at 40 
degrees, left ankle dorsiflexion to 10 degrees with pain 
beginning a 0 degrees, and right ankle dorsiflexion to 10 
degrees with pain beginning at 0 degrees.  There was no 
additional limitation of motion on repetitive use.  There was 
x-ray evidence of arthritis with respect to the right ankle.  
No instability was noted as to either ankle.  The diagnosis 
for the left ankle was chronic left ankle strain with 
significant effects on occupational activities.  The 
diagnosis for the right ankle was chronic ankle strain and 
early DJD of the right ankle, post traumatic.  

A private medical record from January 2008 reflects that the 
Veteran underwent right ankle arthroscopy at this time with 
medial synovectomy and removal of entophyte from the anterior 
tibia.  

Based on a full review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for either 
the left or right ankle disability.  The schedular rating 
criteria provide for a 10 percent rating for moderate 
limitation of motion of the ankle; a higher rating is not 
warranted unless there is marked limitation of motion of the 
ankle.  The evidence from the VA examination in November 2007 
for the left and right ankle reveals that dorsiflexion was 
limited to 10 degrees, bilaterally, with pain, and that 
plantar flexion was limited to 35 and 40 degrees, 
respectively, with pain (prior examination in July 2005 
revealed full range of bilateral ankle motion).  See 38 
C.F.R. § 4.71a, Plate II (as noted above, average normal 
range of motion in the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion).  Even 
assuming the greatest limitation of dorsiflexion to 10 
degrees and greatest limitation of plantar flexion of 35 
degrees, limitation of dorsiflexion by 10 degrees and plantar 
flexion by 10 degrees is not considered by the Board to 
constitute marked limitation of ankle motion, and because 
this is the most significant limitation exhibited on 
examination, the Veteran is not entitled to a rating in 
excess of 10 percent for limitation of motion with respect to 
either ankle.  Further, since there is no additional 
limitation of motion that is not compensated by the current 
10 percent ratings for this period, the Veteran is not 
entitled to a higher rating for pain pursuant to 38 C.F.R. §§ 
4.40 and 4.45 and the Court's holding in DeLuca.

The Board has also considered whether the Veteran is entitled 
to an increased disability rating for any period under other 
applicable codes.  Diagnostic Codes 5270 and 5272 contemplate 
ankylosis of the ankle and subastragalur or tarsal joints, 
respectively.  However, given the range of motion findings 
cited above, the record is devoid of any evidence of 
ankylosis of the ankle, subastragalur joint, or tarsal joint 
such as to implicate DC 5270 or 5272.  In this regard, the 
Board highlights that the Court, citing Dorland's Illustrated 
Medical Dictionary (28th ed. 1994), has repeatedly recognized 
that, at least for VA compensation purposes, ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury or surgical procedure."  See Colayong v. 
West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Similarly, the evidence of record is 
devoid of any evidence of malunion of the os cacis or 
astragalus, or of astragalectomy, and as such, an increased 
rating for any period under DC 5273 or 5274 is also not 
warranted.

The Board further notes that the Veteran's 
arthritis/tendonitis would also not help the Veteran's claims 
since these conditions are also rated based on limited 
motion.  In addition, the record does not reflect evidence of 
a surgical scar that has shown to be painful on examination 
or otherwise manifested by symptoms that would warrant a 
separate compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, and 7804 (2009).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 10 percent for either the Veteran's left or right 
service-connected ankle disorder at any time during the 
pertinent time frame on appeal.



DJD of the Left Knee

The Veteran was initially granted service connection for DJD 
of the left knee in October 2005, at which time this 
disability was assigned a 10 percent rating effective 
September 1, 2005, based on VA examination findings of 
arthritis with joint pain on use.  The Veteran disagreed with 
this rating assignment.  

Degenerative or traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.

With respect to knee disabilities, Diagnostic Codes 5260 and 
5261 set forth rating schedules for limitation of motion of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
With respect to limitation of leg flexion, Diagnostic Code 
5260 allows a zero percent rating for flexion limited to 60 
degrees, 10 percent for flexion limited to 45 degrees, 20 
percent for flexion limited to 30 degrees, and a maximum of 
30 percent for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, which governs limitation of extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 
30 degrees, and a maximum of 50 percent for a limitation to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

VA General Counsel, in a precedential opinion (VAOPGCPREC 23- 
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the Veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  
Here, effective since September 1, 2005, the Veteran's left 
knee disability has been rated under Diagnostic Code 5260, so 
this limitation would not apply.

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Where additional disability is shown, a Veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

VA general medical examination in July 2005 revealed a 
history of the onset of left knee pain in 2002.  Two in-
service arthroscopies followed, and the Veteran now 
complained of constant discomfort, and that he wore a left 
knee brace.  Examination at this time revealed that the 
Veteran's left knee was tender to palpation where the Veteran 
had had multiple arthroscopic surgeries although the varus 
and valgus stressing failed to reveal ligamentous laxity and 
there was a negative drawer sign.  The overall diagnosis 
included status post left knee surgery with DJD with some 
residuals.  

VA examination of the left knee in November 2007 revealed 
flexion to 140 degrees with pain beginning at 70 degrees, and 
extension to 0 degrees.  While there were some instability 
symptoms noted with respect to the left knee, examination was 
later indicated to reveal no grinding or instability.  X-rays 
revealed an impression of minor degenerative changes.  The 
overall diagnosis was chronic left knee strain and minor DJD 
of the left knee.  

Here, the Veteran seeks an increased evaluation for his left 
knee disorder, which is currently rated as 10 percent 
disabling pursuant to DCs 5010 and 5260 for noncompensable 
limitation of flexion with pain.

After a careful review of the medical evidence of record, it 
should first be noted that entitlement to a rating under 
Diagnostic Codes 5258 and 5259 for cartilage dislocation or 
removal is not for consideration as there is no evidence of 
dislocated or removed cartilage.  Moreover, range of motion 
findings do not support ankylosis. As such, the evidence does 
not show that a higher rating under DC 5256 is warranted.  As 
no examination noted malunion of the tibia or fibula, DC 5262 
is also not for application.

With respect to entitlement to an increased rating for 
limitation of flexion under DC 5260 or separate rating for 
limitation of extension under DC 5261, the Board notes that 
at the Veteran's November 2007 VA examination, left knee 
range of motion was reported from 0 to 140 degrees, with 
pain.  However, this result is not consistent with a 
compensable rating under either 5260 or 5261.  In addition, 
there is also no additional uncompensated limitation of 
motion that can provide a basis for a higher or separate 
rating based on pain on use.  38 C.F.R. §§ 4.40, 4.45.  In 
addition, since arthritis is also based on limitation of 
motion, the DC for arthritis would not provide a basis for a 
higher rating for limited flexion or separate rating for 
extension.  Finally, since extension was noted as 0 degrees 
at both examinations, there would be no basis to assign a 
compensable rating or separate rating for limited extension.

With respect to Diagnostic Code 5257, although the Veteran 
has complained of instability, the objective findings on 
examination do not support this.  There have been no 
objective findings of subluxation or instability of the left 
knee.  For example, the November 2007 VA examination revealed 
no left knee instability.  Therefore, a separate and/or 
higher rating is also not warranted under Diagnostic Code 
5257.



Tendonitis of the Left Thumb and Residuals of Right Little 
Finger Laceration

The Veteran was initially granted service connection for 
tendonitis of the left thumb and residuals of right little 
finger laceration in October 2005, at which time these 
disabilities were assigned noncompensable ratings effective 
September 1, 2005, based on VA examination findings of 
noncompensable limited motion without arthritis.  The Veteran 
disagreed with these rating assignments.  

The criteria for rating disabilities of individual fingers of 
the hand were revised effective August 26, 2002.  See 67 Fed. 
Reg. 48784 (July 26, 2002).  Under the previous criteria, 
disabilities of the individual fingers were rated under 
Diagnostic Codes 5224, 5225, 5226 and 5227, based upon 
ankylosis of the thumb, index finger, middle finger and any 
other finger, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5224, 5225, 5226, 5227 (2002).  Under the rating 
criteria that became effective August 26, 2002, these 
Diagnostic Codes remained essentially the same, based upon 
ankylosis of the individual fingers, and new Diagnostic Codes 
5228, 5229 and 5230 were added pertaining to limitation of 
motion of the thumb, index or long finger and ring or little 
finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 
5228, 5229, 5230 (2009).

The Board finds that the Veteran's left thumb could also be 
rated under DC 5024 for tenosynovitis by analogy to 
degenerative arthritis.  DCs 5003 and 5010 provide that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of the limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  According to DC 5003, when limitation of motion 
would be noncompensable, i.e., 0 percent, under a limitation-
of-motion code, but there is at least some limitation of 
motion, VA assigns a 10 percent rating for each major joint 
or group of minor joints so affected, to be combined, 
not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered minor joints.  38 C.F.R. § 4.45.

VA general medical examination in July 2005 revealed a 
history of fifth digit flexor tendon repair during service.  
The Veteran stated that he no longer had full range of motion 
of this finger, however, when he was asked to squeeze his 
fingers, the fifth digit appeared to have a normal range of 
motion to the examiner, and there was no tenderness to 
palpation.  The Veteran was also noted to have an injury to 
his left thumb during service, which was reportedly fractured 
and splinted.  At this examination, the left thumb had a 
normal range of motion and there was no tenderness to 
palpation.  The overall diagnosis included status post flexor 
tendon repair of the fifth digit of the right hand, and 
status post left thumb fracture, no residuals.  

VA examination in November 2007 revealed a history of 
problems with the left thumb following his in-service injury 
in 2002.  He subsequently went for a ligament reconstruction 
using a tendon for the metacarpal ulna collateral ligament.  
He thereafter continued to have pain and underwent an 
injection and celebrex for synovitis at the L1 pulley of the 
thumb.  The Veteran also noted his history of laceration and 
repair of his fifth digit deep flexor tendon in August 1982.  
Pain in both areas was noted as constant and with movement.  
There was, however, no deformity or ankylosis.  In addition, 
there was no gap between thumb pad and tips of fingers on the 
right and a less than one inch gap on the left.  There was 
also a one to two inch gap between the right little finger 
and the proximal transverse crease with maximum flexion, and 
decreased strength in the left hand.  Metacarpal joint 
flexion on the left thumb was from 0 to 5 degrees with no 
pain and no change with repetitive movement.  Interphalangeal 
joint flexion was from 0 to 25 degrees with no pain and no 
change with repetitive movement.  Metacarpal motion of the 
right small finger was from 0 to 70 degrees with no pain, and 
the range of motion of the distal interphalangeal joint was 0 
degrees without pain.  The diagnosis was trigger synovitis of 
the left thumb with tendonitis and flexor tendon dysfunction 
of the small finger.  

Turning first to the Veteran's left thumb disability, as was 
noted above, although the RO has correctly determined that 
the limitation of motion of the left thumb does not warrant a 
compensable rating under Diagnostic Code 5228, the Board 
finds that findings of tenosynovitis of the left thumb (the 
Board concludes that separate findings of synovitis and 
tendonitis at the left thumb satisfies this diagnosis) 
warrants the application of Diagnostic Code 5024.  Further, 
the Board finds that although synovitis has not been 
specifically identified within specific joints of the thumb, 
such involvement can reasonably be interpreted from the 
various limitations associated with the joints of that 
finger.  Accordingly, the Board finds that the Veteran is 
entitled to a 10 percent rating, but not greater, for 
tenosynovitis of the left thumb.  

As for the Veteran's residuals of right little finger 
laceration, the Board finds that Diagnostic Code 5024 is not 
for application, as there is not yet evidence of the 
tendonitis and synovitis that has been attributed to the 
Veteran's left thumb injury.  There is also no ankylosis.  
Consequently, since the only remaining applicable code, 
Diagnostic Code 5230 provides for a noncompensable rating for 
limitation of motion of the little finger, the Board finds 
that a preponderance of the evidence is against a compensable 
rating for the Veteran's small right finger disability.  


III.  Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity. Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
disabilities have a serious impact on the Veteran's 
employment and his orthopedic disorders primarily consist of 
various degrees of limitation of motion of the involved 
joints with pain on functional use.  Such impairment is 
contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disabilities.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.  


ORDER

Entitlement to an initial 70 percent evaluation, but not 
higher, for adjustment disorder with mixed anxiety and 
depressed mood is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.  

Entitlement to an initial 20 percent rating, but not higher, 
for degenerative changes of the lumbar spine is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent or 
posttraumatic arthritis of the right ankle is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of left ankle fracture is denied.

Entitlement to an initial rating in excess of 10 percent for 
DJD of the left knee is denied.

Entitlement to an initial 10 percent evaluation, but not 
higher, for tendonitis of the left thumb is granted, subject 
to the statutes and regulations governing the payment of 
monetary benefits.  

Entitlement to an initial compensable rating for residuals of 
right little finger laceration is denied.  


REMAND

First, with respect to the claim for an initial rating in 
excess of 10 percent for DJD, AC joint, right shoulder 
(major), although November 2007 VA joints examination 
revealed abduction to 180 degrees with pain beginning at 100 
degrees, the Veteran demonstrated at his hearing before the 
Board that he could not lift his right arm to more than 
shoulder level.  As this constitutes evidence that his right 
shoulder disability has worsened since his last VA 
examination, the Board finds that the Veteran should be 
afforded a new VA joints examination to determine the current 
nature and severity of his service-connected DJD, AC joint, 
right shoulder (major).

In addition, as was noted previously, following the October 
2005 rating decision's grant of service connection for 
bunionectomy of the left foot and its assignment of a 
noncompensable rating, the Veteran expressed his 
dissatisfaction with the decision's determination as to the 
left foot in a timely a notice of disagreement filed in 
January 2006.  However, the claims folder does not reflect 
that the Veteran was ever furnished with a statement of the 
case with respect to this issue.  Consequently, the Board 
finds that this issue must be remanded for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with 
respect to the issue of entitlement to 
an initial compensable rating for 
bunionectomy of the left foot.  The 
Veteran and his representative should 
be advised of the need to file a 
substantive appeal following the 
issuance of the statement of the case 
if the Veteran wishes to complete an 
appeal as to this claim.

2.  Schedule the Veteran for a VA 
examination of his right shoulder.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary studies 
should be conducted and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the Veteran's 
service-connected right shoulder 
disorder.

The examiner should report the range of 
motion measurements for the right 
shoulder, in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
pain during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right 
shoulder is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


